 


110 HR 94 IH: To make funds available for program integrity purposes, including the data mining project, under the Federal Crop Insurance Act.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 94 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Carter introduced the following bill; which was referred to the  Committee on Agriculture 
 
A BILL 
To make funds available for program integrity purposes, including the data mining project, under the Federal Crop Insurance Act. 
 
 
1.Crop insurance program integrityFor fiscal year 2007, the Secretary of Agriculture may use not more than $3,600,000 of funds made available under section 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) for program integrity purposes, including the data mining project.  
 
